Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims in the amendment filed on 5/5/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a region controller circuitry configured to determine (i) a first probability value indicating a first likelihood that the current address region shifts in response to execution of the first type of operation and (ii) a second probability value indicating a second likelihood that the second type of operation to be fetched from the cache memory is within the current address region in the cache memory, wherein the cache memory is configured to vary operations in accordance with at least one of the first probability value or the second probability value.”
	The closest prior art of record, Deshpande (PGPUB No. 2010/0262750, cited on PTO-892 filed on 8/31/2021) teaches a region prefetcher generating a cache miss region that has a threshold confidence of containing one or more next data to prefetch.  Further, Deshpande teaches the region controller generating a confidence value indicative of a probability that the cache miss region changes in response to a prefetch operation.  However, Deshpande does not teach a “region controller circuitry configured to determine (ii) a second probability value indicating a second likelihood that the second type of operation to be fetched from the cache memory is within the current address region in the cache memory, wherein the cache memory is configured to vary operations in accordance with at least one of the first probability value or the second probability value” as claimed in independent claim 4.
	While, Rafacz (PGPPUB No. 2017/00173217, cited on PTO-892 filed on 8/31/2021) teaches a region prefetcher which prefetches from an address region based on a stride confidence value, it also does not teach the prefetcher to determine (ii) a second probability value indicating a second likelihood that the second type of operation to be fetched from the cache memory is within the current address region in the cache memory, wherein the cache memory is configured to vary operations in accordance with at least one of the first probability value or the second probability value” as claimed in independent claim 4.
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 102/103 and 35 U.S.C 112 have been overcome by the changes in the amendment filed on 5/5/2022, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183